 PARA-CHEM SOUTHERN, INC.Para-Chem Southern, Inc. and John H. Lunsford.Case 11-CA-8997September 24, 1981DECISION AND ORDER REMANDINGPROCEEDING TO THEADMINISTRATIVE LAW JUDGEBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 13, 1981, Administrative Law JudgeThomas D. Johnston issued the attached Decisionin this proceeding. Thereafter, counsel for the Gen-eral Counsel filed exceptions and a supportingbrief, and Respondent filed a response in oppositionto the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herein.The Administrative Law Judge concluded thatJohn Lunsford was a supervisor within the mean-ing of Section 2(11) of the Act. As a result, hefound it unnecessary to decide the question ofwhether Lunsford quit, was lawfully discharged, orwas unlawfully discharged for engaging in unionactivities. For the following reasons, we reversethe finding of the Administrative Law Judge thatLunsford was a supervisor and remand this pro-ceeding for further findings as to the circumstancessurrounding Lunsford's separation of employmentwith Respondent.In concluding that Lunsford responsibly directedthe work of employees and possessed and exercisedauthority over employees, the Administrative LawJudge relied primarily on secondary indicia, i.e.,those not specifically enunciated in Section 2(11) ofthe Act.The Administrative Law Jugde placed greatweight on the fact that Lunsford was a salariedemployee and received higher pay than other em-ployees in the shipping and receiving departmentof Respondent. While salary is one factor takeninto consideration by the Board when assessing su-The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.258 NLRB No. 27pervisory status, the underlying reasons for Luns-ford being switched from an hourly to a salarystatus are quite helpful in this regard. Unrebuttedtestimony at the hearing reveals that the reasonthat Lunsford was made a salaried employee wasbecause Lunsford's overtime wages were, in theopinion of the Company, too high. At the time thatLunsford became salaried, his duties did notchange, leading to the conclusion that his statusalso did not change.Lunsford's coverage under a long-term disabilityinsurance policy, carried by Respondent, was also afactor found significant by the Administrative LawJudge. However, also included on the policy, datedNovember 1, 1979, were employees Terry Taylorand Jerry Templeton. Taylor was promoted to asupervisory position on November 14, 1979, whenhe was named traffic manager of the shipping andreceiving department, while Templeton, a clerk inthe same department, was not promoted to supervi-sor until sometime in 1980. The Board has longheld that the prospect of being promoted to supervi-sor is not indicative of supervisory status. FredRogers Company, 226 NLRB 1160 (1976). Respond-ent's contention that Templeton was considered tobe a supervisor in March 1979 is unsupported bythe record.2Templeton testified that he went fromhourly to salary in terms of wages in March 1979,but that his duties did not change, and that no onetold him he was a supervisor at that time. Temple-ton also related that it was only later that a memowas circulated proclaiming his promotion to super-visor. This testimony is directly contrary to that ofJohn Jordan, the chairman of the board. Jordantestified that memos were not circulated for thosepromoted to a low-level supervisory status.The Administrative Law Judge also relied ontestimony to the effect that Lunsford had receivedcopies of memorandums sent only to managementand supervisory personnel. However, it was ac-knowledged by John Jordan that Lunsford, assenior person in the shipping and receiving depart-ment, would have to have knowledge of the proce-dures outlined in the memos in order for the de-partment to function efficiently. Jordan also ad-mitted that hourly employees did receive copies ofthe memos.The Administrative Law Judge also found thatLunsford had attended management trainingclasses. James Kerr testified that Lunsford had at-tended a TIPS (Threats, Interrogation, Promises,2 Apparently. different members of management had different ideas ofwhen people became supervisors. James Kerr. executive vice president ofproduction and plant manager, testified that he had considered MickeyPropers and Alvin Waters to be supervisors "in his] mind" before theywere made supervisors.265 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDSurveillance) meeting "back in 1970, 1971, 1972,somewhere in there."3Even if Lunsford did attendsuch a meeting, we would note that, at the time ofthe alleged meeting, Lunsford was the only em-ployee in the department.Finally, the Administrative Law Judge relied onthe fact that Lunsford had his own mailbox and areserved parking space in concluding that Lunsfordwas a supervisory employee. However, Lunsfordreceived the mailbox at the time that he com-menced working in the department, at which timehe was the only employee in the department. Hecontinued to maintain the mailbox throughout hisyears at the Company. As for the parking space,uncontradicted testimony revealed that Lunsfordhad received the space only shortly before leavingthe Company and that other nonsupervisory em-ployees, specifically laboratory and office person-nel, also received reserved parking spaces. The ex-istence of these two factors is not determinative inresolving the supervisory question.We note that the Administrative Law Judgefailed to enumerate other secondary indicia in hisfindings, normally relied on by the Board in deter-mining supervisory status, that were presentedduring testimony and were unrefuted. These indiciaare as important as those that the AdministrativeLaw Judge did rely on in reaching his conclusion.For example, Lunsford failed to receive the annualbonus that went to all supervisors. Formerly, allpersonnel had received annual bonuses. However,approximately 3 years prior to the events in ques-tion, it was decided that the bonuses would be con-tinued in the future only for supervisory and man-agement personnel. It should also be noted that, atthe meeting announcing such a change, attended byRespondent's management and supervisory person-nel, John Lunsford was absent.Another factor bypassed by the AdministrativeLaw Judge was that of the ratio of supervisors toemployees in the shipping and receiving depart-ment. The Board has held that it will look to theratio between supervisors and employees in deter-mining the supervisory status of an employee. Mon-arch Federal Savings and Loan Association, 237NLRB 844 (1978). In Monarch, the Board foundthat if the employee in question had been found tobe a supervisor, the resulting ratio would havethree supervisors for seven employees, a ratio of 1supervisor for every 2.3 employees. Relying on thisfactor, among others, the Board found the employ-ee not to be a supervisor. In the present situation,testimony revealed that there were 11 employees tobe supervised. Assuming arguendo that Lunsford is3 In all probability. the alleged meeting took place in 1972 since therewas evidence that there alas an attempt in 1972 to organize the plaila supervisor, that leaves 10 employees to be super-vised by 3 supervisors (Waters, Taylor, and Luns-ford), a ratio of I to 3.3.4Also, the Administrative Law Judge failed torely on the fact that Lunsford, unlike Taylor andTempleton, wore a uniform provided by Respond-ent. The former wore casual clothes in the per-formance of their duties. The presence or absenceof a uniform is a factor relied on by the Board indetermining supervisory status. Bekins Moving &Storage Co., 211 NLRB 138 (1974).In addition to relying on the foregoing indicia,the Administrative Law Judge also found thatLunsford possessed and exercised authority overemployees including the authority to grant employ-ees time off from work; to approve vacation sched-ules, timecards, and delay time for drivers; and toassign employees work. The Administrative LawJudge also concluded that Lunsford was consid-ered to be a supervisor by the employees. Suchfindings are not reflected in the record. As for theAdministrative Law Judge's finding that Lunsfordcould grant time off and vacations, George Propes,a driver, testified that he could not recall talking toLunsford about requests for time off. He did recallrequesting time off to attend a funeral, but he madethat request of Waters. Propes also testified that hewould tell Lunsford when he was going to be onvacation. This would seem logical since Propeswould be unavailable for driving if he were on va-cation. Lunsford would then know not to includePropes' name on the rotational system of assigningloads to drivers. The testimony of Larry Brewer, adriver, reveals that he did request time off or vaca-tion time through Lunsford, who would then makea note of it and respond to Brewer at a later time.Wes Hinson, a driver, testified that Lunsford couldnot grant him vacation time. None of the employ-ees who testified that they had requested time offfrom Lunsford were aware of who granted theirrequest. Lunsford and Waters testified that theformer would make a note of the request and con-sult with the latter concerning the employee's re-quest. This testimony was not refuted by Respond-ent. The record does not reveal that Lunsfordcould exercise independent judgment in this regard.The same is true of employees' requests for raises.4 The number of employees o be supervised is effectivel reducedsince five of the employees ,ere drivers, who spent the majority of theirtime away from the plant. That would leave five employees to be super-vised by three supervisors (Waters. Taylor. and Lunsford), a ratio of I toI 6If, as Respondent contends, Jerry Templeton was a supervisor at thislime. that would leave four supervisors for four employees, a ratio of 1 toI See Spector reight Sstem, Inc.. 216 NLRB 551 (1975). where a ratioof I to 2 was one of the factors relied on by the Board in finding thatdispatchers ere nlot supervisors266 PARA-CHEM SOLUTHERN, INC.While Hinson testified that Lunsford could notgrant raises, other employees testified that they in-quired of Lunsford how long it would be beforethey would be eligible for a raise. This is not indic-ative of any discretion possessed by Lunsford inthis area.In its brief, Respondent asserts that Lunsford ef-fectively recommended that Terry Propes, adriver, be fired. However, in this regard the recordreveals only that Lunsford denied having any au-thority to recommend that either this particularemployee or any employee be discharged. Re-spondent failed to offer any affirmative evidence tosupport its assertion that Lunsford did possess suchauthority.The record also does not support the Adminis-trative Law Judge's finding that Lunsford couldapprove delay time for the drivers or approve em-ployee timecards. Lunsford merely indicated on thesheets whether the driver had, in fact, called in ex-plaining that he would be delayed. The sheet wasthen passed on to Waters who had to approve thepayment of the delay time. The same is true of thetimecards. While Lunsford would tally the cardsthe majority of the time, others, including DaisyChilders, a clerk in the shipping and receiving de-partment, would occasionally perform the tallying.In fact, Wes Hinson testified that when he did havea problem with his timecard, he would seek to cor-rect the problem through Waters, not Lunsford.Nor does the record reflect that Lunsford, in anexercise of discretion, could effectively assign workto the employees. There was lengthy testimonyconcerning the system of dispatch employed byRespondent. Basically, the system entailed theperson who was dispatching the trucks to line upthe load to be sent with the next available driver.The person dispatching was not able to engage in apick-and-choose method of assigning runs. All ofthe drivers testified that it was not just Lunsfordwho could dispatch them but also Jerry Templeton(while he was a clerk in the department) and DaisyChilders. The fact that Larry Brewer consideredthat Lunsford was dispatching him on "trash" runs,i.e., those that were not as financially rewarding asothers, does not mean that Lunsford could funnelundesirable runs to drivers. Brewer never men-tioned this to Lunsford; rather, he complained toJames Kerr. There is no indication in the record asto how the matter was resolved, if in fact it wereresolved.The Administrative Law Judge also determinedthat the employees looked to Lunsford as their su-pervisor. At best, the record is ambiguous as to thisfinding. Larry Brewer considered Waters, notLunsford, to be his supervisor. John McDaniel, adriver, considered Lunsford to be a supervisor ofthe drivers, because he would tell him where to go:i.e., he would dispatch him. McDaniel admittedthat he had never been told that Lunsford was asupervisor but "presumed" it since he saw Luns-ford in the shipping and receiving department. Healso admitted that he tried not to observe whatwent on in the department when he was not on adriving run. Daisy Childers testified only that shereported to Lunsford. Wes Hinson testified that hedid not consider Lunsford to be his supervisor.Aside from the findings of the AdministrativeLaw Judge outlined above, Respondent points to amemo issued from Waters, dated May 31, 1979,which states that Lunsford would "continue to su-pervise- Jerry Templeton and Mitchell Kilgore, aswell as the dispatching of all truck drivers" andwhich requested all employees to contact Lunsfordin routine matters. However, the mere term "super-vise" is not determinative in assessing supervisorystatus. Sol Henkind, an Individual d/b/a GreenparkCare Center, etc., 231 NLRB 753 (1977). Also, thememo itself points out that Lunsford was to handleroutine matters. Waters testified that the reason forthe memo was the extra responsibilities that hadbeen assigned to him. By the memo, he hoped toinform the employees that he was not to be both-ered by minutiae. Lunsford had been in the employof Respondent for 18 years and in the departmentfor almost 8 years. Thus, in light of his experienceand familiarity with the operations of the depart-ment, Lunsford would naturally be consulted byother employees on routine matters.We similarly fail to find that Lunsford exercisedindependent judgment by representing Respondentat a South Carolina Public Service Commissionhearing in 1972 or by "negotiating" a commodityrate for Respondent. Lunsford's representation atthe hearing must be reviewed in terms of the timeframe. At the time he represented Respondent,Lunsford was the only employee in the depart-ment. The record does not reveal that he had tomake any decisions on behalf of Respondent. Nei-ther does the commodity rate negotiation illustrateindependent judgment by Lunsford. The rate wasalready in existence. What Lunsford did wasmerely request that Para-Chem be made a party tothe rate. No exercise of independent judgment wasrequired in order to secure the rate for Respond-ent.Upon finding that Lunsford was a supervisor, theAdministrative Law Judge found it unnecessary todetermine whether Lunsford was discharged (law-, Waters testified that he did Ilnt hvrt the authority to make I.unsforda uper. isor267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfully or unlawfully) or whether he had quit, con-cluding that, as a supervisor, Lunsford was not en-titled to the protection of the Act. In light of ourfinding that Lunsford is not a supervisor, we arenot left with any determination as to the specificnature of the severance of Lunsford's employmentrelationship with Respondent. We find it necessaryto remand the proceeding to the AdministrativeLaw Judge for further findings in this regard.In sum, we find that Lunsford's activities whileemployed by Respondent are insufficient to estab-lish a finding that he was a supervisor within themeaning of Section 2(11) of the Act. Any directionor instruction by Lunsford is attributable essentiallyto his familiarity with the operation of the shippingand receiving department. Lunsford had been em-ployed at Para-Chem almost as long as his supervi-sor, Red Waters. As such, he had become familiarwith the department and Waters relied on him ex-tensively in the day-to-day operations. According-ly, we reverse the finding of the AdministrativeLaw Judge pertaining to the supervisory status ofJohn Lunsford and remand the entire proceedingto the Administrative Law Judge for further find-ings as to the circumstances surrounding Luns-ford's severance of employment with Respondent,and for the issuance of a Supplemental Decision.AMENDED CONCLUSIONS OF LAW1. Substitute the following for Conclusions ofLaw 3:"3. John Lunsford is an employee within themeaning of Section 2(3) of the Act, and is not a su-pervisor within the meaning of Section 2(11)."ORDERIt is hereby ordered that this case be, and ithereby is, remanded to the Administrative LawJudge for the preparation of a Supplemental Deci-sion containing findings of fact, conclusions of law,and recommendations, in accordance with this De-cision and Order Remanding and that, followingservice of such Supplemental Decision on the par-ties, the provisions of Section 102.46 of the Board'sRules and Regulations, Series 8, as amended, shallbe applicable.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge:This case was heard at Spartanburg, South Carolina, onOctober 30 and November 19 through 21, 1980, pursuantto a charge filed on March 17, 1980, by John H. Luns-ford, an individual, in Case 11-CA-8997 and a consoli-dated complaint issued on June 2, 1980.The consolidated complaint,' which was amended atthe hearing, alleges Para-Chem Southern, Inc. (herein re-ferred to as the Respondent), violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended(herein referred to as the Act), by interrogating an em-ployee concerning his union activities and sentiments anddiscriminatorily discharged and refused to reinstate JohnLunsford because he joined or assisted the Union or en-gaged in other union or concerted activities2with otheremployees for the purpose of collective bargaining andother mutual aid and protection.The Respondent in its answer dated June 6, 1980,which was amended at the hearing, denies having violat-ed the Act as alleged. It asserts as defenses in its answerthat the consolidated complaint fails to state a claimupon which relief can be granted;3that the Board iswithout jurisdiction over Lunsford's claims because hewas a supervisor within the meaning of Section 2(11) ofthe Act; and that Lunsford quit by abandoning his man-agerial job.The issues involved are whether Lunsford was a su-pervisor under the Act and whether the Respondent vio-lated Section 8(a)(l) and (3) of the Act as alleged by un-lawfully interrogating an employee and discriminatorilydischarging and refusing to reinstate Lunsford because ofhis union membership and activities.Upon the entire record in this case4and from my ob-servations of the witnesses and after due consideration ofthe briefs filed by the parties, I hereby make the follow-ing:5I The consolidated complaint originally included Case I l-CA-9088 in-volving an amended charge filed by James Waters; however, that casewas withdrawn at the request of the General Counsel on the groundsthat Waters had refused to cooperate in the investigation of that case andas a result of which it was felt the evidence would not justify its decisionto issue a complaint. Since these are issues solely within the province ofthe Regional Director, subject to appeal to the General Counsel, to de-termine the case was remanded to the Regional Director.2 The General Counsel defined concerted activities to mean only unionactivities.3 Inasmuch as the allegations contained in the consolidated complainton their face sufficiently allege a violation under Sec. 8(a)(1) and (3) ofthe Act, this defense is hereby rejected.4 Subsequent to the close of the hearing the Respondent filed a motiondated December 18, 1980, to reopen the record for the limited purpose ofreceiving into evidence Resp. Exh. 19, which is a decision issued by theSouth Carolina Employment Security Commission dated March 7, 1980,regarding a claim filed by John Lunsford; Resp. Exh. 20, which is a deci-sion issued on June 13, 1980, by the full commission of the South Caroli-na Employment Security Commission on an appeal of that claim; and acertified copy, which shall now be designated Resp. Exh. 25, of an Orderissued by Judge James W. Sparks of the court of common pleas for theCounty of Greenville dated November 3, 1980, affirming the Commis-sion's decision. Resp. Exhs. 19 and 20 were rejected at the hearing on thegrounds a final decision had not issued and since Resp. Exh. 25, whichwas obtained from the clerk of court on December 18, 1980, appears tobe a final decision on Lunsford's claim. Resp. Exhs. 19. 20, and 25 arehereby received in evidence. Although such decisions are admissible theyare not binding upon the Board. See Cadillac Marine d Boal Company,115 NLRB 107, fn. I (1956); erovox Corporation, 104 NLRB 246, 247(1953).5 Unless otherwise indicated the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained in the recordwhich I credit.268 PARA-CHEM SOUTHERN. INC.FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a corporation licensed to do businessin the State of South Carolina, owns and operates a plantlocated at Simpsonville, South Carolina, where it is en-gaged in the production of adhesives and chemicals.During the 12-month period preceding June 2, 1980, arepresentative period, Respondent shipped products,valued in excess of $50,000, from its Simpsonville plantto points located outside the State of South Carolina andit also received at its Simpsonville plant, goods and rawmaterials, valued in excess of $50,000, directly frompoints located outside the State of South Carolina.Based upon the foregoing, I find the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 28(herein referred to as the Union), is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent operates a plant located at Simpson-ville, South Carolina, where it is engaged in the produc-tion of adhesives and chemicals. Included among its offi-cial and supervisory personnel are Chairman of theBoard John Jordan III, Vice President Frank Dennis,Traffic Manager Terry Taylor, and Executive VicePresident of Production and Plant Manager James Kerr.6James Waters, who previously served as traffic managerand purchasing agent, was also a supervisor under theAct.The Respondent's employees are not represented byany labor organization. Prior to the time Lunsford lastworked for the Respondent no labor organization wasengaged in an organizing campaign seeking to representthem.B. The Supervisory Status of LunsfordJohn Lunsford, the alleged discriminatee, was em-ployed by the Respondent from 1961 until November 26,1979.7He worked in the shipping and receiving depart-ment where he was the most senior employee among the11 employees including 4 over-the-road truckdrivers andI local truckdriver employed there. This department wasunder James Waters, who served as both traffic managerand purchasing agent up until November 14, when TerryTaylor replaced Waters as traffic manager and took overthe department. Waters continued as purchasing agentuntil his termination on April 16, 1980.a These individuals are supervisors under the Act.I All dates referred to are in 1979 unless otherwise statedLunsford, unlike the other employees in the depart-ment who were paid on an hourly basis,8was salaried aswere other supervisory personnel who also received payfor work missed due to sickness or injury. Lunford'ssalary was $19,000 a year, while Chairman Jordan esti-mated the hourly rate of employees in the departmentvaried from $4.05 to $5.70 an hour for an annual incomeof between approximately $11,000 to $15,000. Lunsforddid not receive a bonus as did Waters.Lunsford wore a uniform furnished by the Respond-ent. His duties as described by him included typing billsof laden, calling trucks, dispatching common carriers andcompany trucks,9running errands to the post office andairport, unloading trucks, packing samples for shipment,and cleaning the shipping office. He did not have anoffice of his own but used the shipping office.Former Purchasing Agent Waters estimated Lunsfordspent approximately 70 percent of his time on shippingand receiving duties, 20 percent on errands, and the re-maining 10 percent goofing off. He acknowledged that in1972 Lunsford represented the Respondent in a publicservice commission hearing.Lunsford, who denied he was not a supervisor butcontended he was a leadman, denied having authorityover employees to hire, fire, transfer, discipline, promote,grant raises, evaluate performances, check employees'work, schedule vacations, assign overtime, or to effec-tively recommend hiring, firing, or discipline. WhileLunsford also denied having the authority to grant em-ployees time off from work, he admitted under cross-ex-amination he had told employees, who asked him fortime off when Waters and Executive Vice PresidentKerr were not there, that it would be all right where-upon they would then take off and admitted he had alsogiven an affidavit to a Board agent acknowledginghaving okayed employees' time off.While Waters corroborated the testimony of Lunsfordabout his duties and authority and denied he consultedwith Lunsford on any decision he made himself concern-ing employees, a memorandum from Waters dated May31 to all the employees in the department informed themthat Lunsford as in the past would continue to superviseJerry Templeton and Mitchell Kilgore as well as dis-patching all truckdrivers and requested the employees tocontact Lunsford on day-to-day routine matters pertain-ing to the department. Waters' explanation for issuing thememorandum was his duties as purchasing agent had in-creased significantly and he did not have time to be in-volved in everyday routine matters which took place inthe department. His duties as traffic manager also includ-ed working with regulations issued by the InterstateCommerce Commission and the Department of Trans-portation to assure compliance. This memorandum wasissued the same day as Chairman Jordan issued a memo-randum notifying the employees in the department thatWaters would be in charge of the department includingthe truckdrivers but would not physically handle the de-8 Terry Templeton, who worked in the department as Lunsford's as-sistant, was paid at the hourly rate of $5.40 an hour until March when hewas placed on salary earning 16.000 annually.9 The truckdrivers are dispatched on a rotating basis.269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartment but would reorganize, reconstruct, and super-vise all activities in it.Lunsford, unlike rank-and-file employees, admittedlyhad a reserve parking place and a mailbox in the generaloffice with his name on them as did the supervisory per-sonnel.Two employees who worked in the department, LarryBrewer and Wesley Hinson, Jr., called as a witness bythe General Counsel, testified they did not considerLunsford to be a supervisor. Brewer, a truckdriver,denied that Lunsford, who he said along with JerryTempleton and Daisy Childers dispatched him, couldgive him a raise, reprimand him, or check his work andstated he viewed Waters as his and the truckdrivers' im-mediate supervisor who he would go to about problemsor grievances. Under cross-examination, however,Brewer stated Lunsford primarily dispatched him and hehad observed Lunsford giving assignment to the shippingand receiving employees and considered him to be a su-pervisor.10 He also said he scheduled his vacationthrough Lunsford and Lunsford had granted his requestfor time off from work for as much as a week at a timewhen his wife and later his son were ill. AlthoughBrewer admitted he did not know whether anyone elsebesides Lunsford had approved his request for leave,Lunsford did not testify they did.Hinson, who claimed Lunsford was a leadman, deniedLunsford could give him a raise, reprimand him, or ap-prove his vacation and stated that when he occasionallysubstituted as a driver he would contact Waters if he hadany problems. Under cross-examination Hinson acknowl-edged it was Lunsford who gave him his assignments.The Respondent presented several officials and super-visors as well as other employees in the department whotestified concerning Lunsford's supervisory status. BothChairman Jordan and Executive Vice President Kerr tes-tified Lunsford was a supervisor and like other supervi-sory personnel was provided with long-term disability in-surance benefits coverage; received copies of communi-cations directed solely to management and supervisorypersonnel; attended production meetings; approved vaca-tion schedules; in early 1970 attended management train-ing classes; possessed the authority to excuse employeesfrom work for sickness, emergencies, and personal leave;approved timecards of employees including overtimepay; and approved delay time for truckdrivers. Respond-ent's records concerning its policy with the UnionmutualStock Life Insurance Company of America reflect thatLunsford was covered by the group insurance policy formanagement and supervisory personnel and copies ofcommunications directed to management and supervisorypersonnel during June, July, September, and Novemberlist Lunsford as one of those persons scheduled to re-ceive a copy.Traffic Manager Taylor, who became Lunsford's su-pervisor on November 14, also described Lunsford,whose duties and responsibilities he denied werechanged, as being a supervisor and stated Lunsford re-10 While Brewer admitted giving an affidavit to a Board agent inwhich he stated he did not view Lunsford as a supervisor, he explainedthis was in answer to a question about whether Lunsford was a supervi-sor over the truckdrivers rather than employees in the department.ceived copies of communications directed only to mem-bers of management and supervision. Both Larry Brewerand Johnny McDaniel, who worked under Lunsford,corroborated Taylor's testimony that there had been nochanges in Lunford's duties after Taylor took over thedepartment. According to Lunsford, after Taylor tookover the only thing Taylor told him was that he under-stood people were going to Lunsford to set up their va-cations, which Lunsford denied, and told him to tell theemployees if they had problems to go to Taylor.A memorandum dated October 4, 1976, dealing withhazardous materials and containing the name Lunsfordand the title of shipping manager after the name, wasidentified by Executive Vice President Kerr as beingposted in the shipping office up until Lunsford lastworked on November 26. While Lunsford admittedhaving seen the memorandum he denied having the titleor preparing it and stated he was not sure whether itcontained his signature.Those employees presented as witnesses by the Re-spondent and who all worked in the department wereJohnny McDaniel, George Propes, Daisy Childers, andJerry Templeton. They all testified that Lunsford as-signed them their work and they considered him to betheir supervisor.McDaniel, a local truckdriver, stated that he was in-structed by Lunsford where to go and what to pick upincluding trips to the airport and post office and on occa-sions was assigned backhauls.Propes, a truckdriver, besides being assigned haulswhich are assigned on a rotating basis, testified he wasalso instructed by Lunsford to help certain customersunload deliveries. Childers, a clerk, stated that Lunsforddispatched the trucks and his instructions to her includedtyping up employees' timecards for him to sign.Templeton, who has since then taken over the jobLunsford previously held, testified that upon being as-signed to work in the department Waters informed himhe would be Lunsford's assistant. Although he was latermade a supervisor and put on salary by CharimanJordan, he continued to report to Lunsford.McDaniels, Propes, Childers, and Templeton all testi-fied that Lunsford had granted them time off from work.Templeton further stated that when he made errorsLunsford would correct him and Propes testified he co-ordinated his vacation schedule with Lunsford.Lunsford, whose testimony was corroborated byWaters, acknowledged attending production meetingsbut stated he did so at Waters' request. He also acknowl-edged tallying the employees' timecards and signingthem and listed and signed delay time as reported by thetruckdrivers but denied he approved them for pay pur-poses which he said was Waters' responsibility. Lunsfordalso denied receiving copies of memorandums sent to su-pervisors and management, attending management meet-ings, or receiving insurance only managers received.I credit the testimony of Respondent's witness Chair-man Jordan, Executive Vice President Kerr, TrafficManager Taylor, employees Johnny McDaniel, GeorgePropes, Daisy Childers, and Jerry Templeton concerningthe supervisory status of John Lunsford rather than that270 PARA-CHEM SOUTHERN. INC.of the General Counsel's witnesses John Lunsford,former Purchasing Agent Waters," Larry Brewer, andWesley Hinson, Jr.Besides my observations of the witnesses in creditingRespondent's witnesses, their testimony is supported bothby company records and admissions and acknowledge-ments made by the General Counsel's own witnesseselicited through cross-examination. For example, memo-randums addressed to management and supervisory per-sonnel listed Lunsford as among those persons designat-ed to receive a copy and Respondent's long-term disabil-ity insurance policy records reflect Lunsford was cov-ered as were other management and supervisory person-nel. Insofar as admissions and acknowledgements madeby the General Counsel's witnesses under cross-examina-tion, both Lunsford, contrary to his initial denial, andBrewer admitted Lunsford had granted employees timeoff from work. Brewer and Hinson also acknowledgedLunsford assigned work to employees, while Brewer fur-ther stated he scheduled his vacation through Lunsford.Although Waters denied Lunsford was a supervisor histestimony not only ignores his own May 31 memoran-dum to employees in the department about Lunsford'ssupervisory authority but also such memorandum contra-dicts his denial.C. The Alleged Unlawful InterrogationAttorney Fred Suggs, while representing the Respond-ent in the investigation of the charge which John Luns-ford filed against the Respondent on March 17, 1980, inthe instant case, interviewed Wesley Hinson, Jr., whoworked in the shipping and receiving department whereLunsford formerly worked. Suggs placed the conversa-tion as occurring on May 23 while Hinson estimated itoccurred 5 to 7 months prior to his testifying on Novem-ber 20, 1980.Suggs, after advising Hinson of his rights and the pur-pose of the interview, discussed with him the supervisorystatus of Lunsford. Hinson testified Suggs then askedwhether Lunsford had ever talked to him about theUnion whereupon he mentioned Lunsford had talked tohim once in the breakroom and on another occasionwhile going to J. M. Rogers. Hinson stated Suggs nextasked him how he felt about the Union at which time hereplied he felt the Union would be good for the Compa-ny and mentioned the reason was because SupervisorDanny Penley had harassed people. Under cross-exami-nation, upon being questioned about whether Suggs hadspecifically asked him how he felt about the Union orwhether he had volunteered such information to Suggs,Hinson first answered to the best of his knowledge thatSuggs had asked him, but he later indicated he was posi-tive Suggs had asked the question.11 The Respondent, for the purpose of impeachment of Waters, prof-fered as evidence a prior conviction by the Court of General Sessions.Greenville, South Carolina, on March 11, 1959, for larceny of car radiosand a clock. This conviction, based on Waters' plea of guilty resulted inan 18-month sentence suspended upon service of 3 months or payment ofa S150 fine and a 3-year probation. Such evidence, upon which rulingwas deferred, is hereby rejected on the grounds that more than 21 yearshas since elapsed and no sufficient facts or circumstances have beenshown to warrant its consideration as required by Rule 609(b) of the Fed-eral Rules of Evidence.Suggs acknowledged asking Hinson whether Lunsfordhad approached him about the Union and that Hinsonmentioned several occasions on which Lunsford had. Healso stated he asked Hinson how long his conversationwith Lunsford lasted and who else was present. Howev-er, he denied asking Hinson any other questions and spe-cifically denied asking Hinson how he felt about theUnion.During the conversation Suggs stated that Hinson,without being asked, volunteered he had informed Luns-ford that unions could be both bad and good; that Super-visor Penley had harassed people in the adhesive depart-ment and a union might be good; and Lunsford had men-tioned going to the union hall whereupon he had toldLunsford he thought that might be a good idea because alot of people in the adhesive department had grievances.According to Suggs, the Respondent had no indicationthat Lunsford had engaged in any union activity prior toreceiving his claim from South Carolina EmploymentSecurity Commission and his investigation was to deter-mine whether Lunsford had engaged in union activities.Although Suggs took a statement from Hinson whodescribed it as being one short sentence, at the time oftheir conversation, which Hinson signed, it was not es-tablished what happened to such statement and Hinsontestified Suggs informed him he would not use it.I credit the testimony of Attorney Suggs rather thanHinson and find Suggs did not unlawfully interrogateHinson about his union activities and sentiments as al-leged. Apart from my observations of the witnesses increditing Suggs, he was not only more positive in his tes-timony but Hinson's overall testimony indicated someuncertainty about what actually transpired.D. Analysis and ConclusionsThe General Counsel contends that the Respondentviolated Section 8(a)(1) and (3) of the Act as alleged byunlawfully interrogating an employee and discriminatori-ly discharging and refusing to reinstate Lunsford becauseof his union membership and activities. The Respondentdenies having violated the Act and asserts as defensesthat Lunsford was a supervisor under the Act and volun-tarily quit work by abandoning his managerial job.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct. Section 8(a)(3) of the Act provides, in pertinentpart: "It shall be an unfair labor practice for an employer...by discrimination in regard to hire or tenure of em-ployment or any term or condition of employment to en-courage or discourage membership in any labor organi-zation ....Having found, supra, that Attorney Suggs did not un-lawfully interrogate Wesley Hinson, Jr., about his unionactivities and sentiments as alleged, the remaining issuesto be resolved are whether John Lunsford was a supervi-sor under the Act and, if not, whether he was discrimin-atorily discharged and denied reinstatement because ofhis union membership and activities.Section 2(11) of the Act defines a supervisor as "anyindividual having authority, in the interest of the em-271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer, to hire, transfer, suspend, lay off, recall, promote,discharge, assign, reward, or discipline other employees,or responsibly to direct them, or to adjust their griev-ances, or effectively to recommend such action, if inconnection with the foregoing the exercise of such au-thority is not of a merely routine or clerical nature, butrequires the use of independent judgment." An individualneed only have one of the indicia enumerated to be a su-pervisor. Research Designing Service, Inc., 141 NLRB211, 213 (1963).The findings, supra, establish Lunsford, unlike rank-and-file employees but like other supervisory personnel,was salaried and received substantially higher pay thanemployees in the shipping and receiving department; hadin his own name a mailbox in the general office and areserved parking space; was covered by the long-termdisability insurance policy; received copies of memoran-dums sent only to management and supervisory person-nel; and had attended management training classes. Hepossessed and exercised the authority to grant employeestime off from work; approved vacation schedules; ap-proved employees' timecards including overtime; ap-proved delay time for truckdrivers; assigned employeeswork; and was considered by employees to be their su-pervisor.Based upon the foregoing evidence, I find that Luns-ford assigned and responsibly directed the work of em-ployees in the shipping and receiving department requir-ing the use of independent judgment and possessed andexercised authority over them including granting em-ployees time off from work and approving their pay andvacation schedules and he also enjoyed benefits andprivileges limited only to management and supervisorypersonnel and therefore he was a supervisor under Sec-tion 2(11) of the Act.Accordingly, having found that Lunsford was a super-visor under the Act including the period he last workedfor the Respondent and as such would not be entitled tothe Act's protection from discharge because of his unionmembership and activities as alleged, I find it unneces-sary to decide the issue of whether Lunsford quit or wasdischarged or the reason. Therefore, I find solely on thegrounds that Lunsford was a supervisor under the Act,the Respondent did not violate Section 8(a)(1) and (3) ofthe Act by discriminatorily discharging or refusing to re-instate Lunsford as alleged.CONCLUSIONS OF LAW1. Para-Chem Southern, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2. International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 28, is alabor organization within the meaning of Section 2(5) ofthe Act.3. The Respondent did not violate Section 8(a)(1) and(3) of the Act as alleged in the amended consolidatedcomplaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 1 2It is hereby ordered that the amended consolidatedcomplaint in the instant case be, and hereby is, dismissedin its entirety.12 In the event no exceptions are filed as provided Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.272